                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO: 7:18-CR-157-FL-1

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )              ORDER
                                               )
ADRYAN HERNANDEZ,                              )
                                               )
                       Defendant.              )

       This matter is before the court with regard to Defendant's liberty status pending

sentencing. At Defendant's arraignment, following his plea of guilty, pursuant to a plea

agreement, to an offense .arising under 18 U.S.C. §§ 1028A, 1029(a) and 2, the parties addressed

the issue of detention pursuant to the provisions of 18 U.S.C. § 3143(a). No argument was made

for release by Defendant. After considering the parties' respective positions and the pretrial

services report, the court finds that Defendant has failed to show by clear and convincing

evidence that he is not likely to flee or pose a danger to the safety of any other person or the

community.

       Accordingly, Defendant is COMMITTED to the ·custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal. Defendant shall be afforded

reasonable opportunity for private consultation with counsel. On order of a court of the United

States or on request of an attorney for the government, Defendant shall be delivered to a United

Stats marshal for the purpose of an appearance in connection with a court proceeding.
So ordered, the 13th day of November 2018.


                            Rot~
                            United States Magistrate Judge




                                      2
